In a proceeding pursuant to CPLR article 78 to compel the respondent to change the petitioner’s grade and reinstate the petitioner as a student, the petitioner appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated February 3, 1993, which granted the respondent’s motion to dismiss the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner commenced this CPLR article 78 proceeding in October 1992 to challenge the respondent’s giving her a failing grade in a clinical program and subsequently expelling her from CUNY Law School. The petitioner alleged that the respondent’s acts were arbitrary, capricious, and an abuse of discretion.
Determinations regarding a student’s academic qualifications rest upon the subjective professional judgments of trained educators (see, Matter of Olsson v Board of Higher Educ., 49 NY2d 408). On the present record before this Court, *752we find no evidence that the respondent’s professional judgment was rendered in an arbitrary and capricious manner. Thus, the petition fails to state a legally cognizable cause of action and was properly dismissed (see, Matter of Susan M. v New York Law School, 76 NY2d 241). Bracken, J. P., Lawrence, Santucci and Goldstein, JJ., concur.